Citation Nr: 1713516	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-33 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic tendinosis of the right shoulder.

2.  Entitlement to service connection for bilateral knee disorder, to include as secondary to service-connected chronic tendinosis of the right shoulder or posttraumatic stress disorder (PTSD), or due to his residuals of a neck injury.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a neck injury, and if so whether that claim may be allowed.

4.  Entitlement to service connection for paralyzed fingers of the right hand, to include as secondary to service-connected chronic tendinosis of the right shoulder or PTSD, or due to his residuals of a neck injury.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1963 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Montgomery, Alabama.  

In light of the Veteran's wife's January 2013 statement noting the Veteran's service-connected PTSD has gotten worse, if the Veteran wishes to claim entitlement to a rating in excess of 50 percent for PTSD, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The issues of entitlement to service connection for residuals of neck injury and paralyzed fingers of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  For the entire rating period on appeal, the service-connected chronic tendinosis of the right shoulder has not been manifested by ankylosis.

3.  The preponderance of the evidence reflects that the Veteran does not have a right knee disability, including degenerative joint disease (DJD), that manifested in service or within one year of separation, or due to any incident of his active duty service, or that was caused or aggravated by a service connected disability.  

4.  In a June 2006 VA rating decision, the claim for entitlement to service connection for residuals of neck injury was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

5.  The evidence received since the June 2006 VA rating decision, regarding residuals of neck injury, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 percent for chronic tendinosis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5201-5200 (2016). 

2.  The criteria for entitlement to service connection for bilateral knee disorder, to include as secondary to service-connected chronic tendinosis of the right shoulder or PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The June 2006 VA rating decision, denying entitlement to service connection for residuals of neck injury, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2016).

4.  New and material evidence was received since the June 2006 VA rating decision to reopen service connection for residuals of neck injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by November 2010 and January 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant adequate VA examinations and medical opinions.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In particular, a negative response for available records was received by the Social Security Administration in December 2010.

The Veteran was not afforded a VA medical opinion for his claim of entitlement to service connection for bilateral knee disorder as secondary to his service-connected PTSD and/or nonservice-connected residuals of neck injury, but none is required.  As will be discussed below, the Board finds that the evidentiary record does not show competent evidence of a nexus between these disorders to warrant any additional evidentiary development on a secondary basis.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating for Chronic Tendinosis of the Right Shoulder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected chronic tendinosis of the right shoulder, in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In a June 2006 VA rating decision, service connection for right shoulder condition was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 20 percent disability rating effective for the entire rating period from October 6, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.  In a May 2009 VA rating decision, the service-connected disability was recharacterized as type III right acromioclavicular/shoulder joint separation and increased to 40 percent effective for the entire rating period from October 6, 2005.  Id. at Diagnostic Code 5201-5200.

The Board considers whether a rating in excess of 40 percent is warranted at any time since or within one year prior to the date of claim on November 8, 2010.

Diagnostic Code 5201 provides a 40 percent disability rating, the maximum available, for limitation of motion of the major arm.  In this case, the Veteran has reported he is right-hand dominant, hence the right arm and shoulder represents the major extremity.  As a result, a rating in excess of the currently-assigned 40 percent disability rating under Diagnostic Code 5201 is not available in this case.

Diagnostic Code 5200 provides a 50 percent disability rating, the maximum available, for ankylosis of the major arm.  Ankylosis is the complete immobility of a joint in a fixed position, either favorable or unfavorable.  Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint").

Review of the evidentiary record does not indicate the service-connected chronic tendinosis of the right shoulder has been manifested by ankylosis to warrant a rating in excess of 40 percent.  The evidentiary record includes VA treatment records dated from February 2009 to July 2016 and VA examination reports dated December 2010 and June 2016, which document active range of motion findings of the Veteran's right shoulder.  The VA examiners also specifically documented no findings of ankylosis in either of the Veteran's shoulders.

The Board has considered functional loss due to pain or painful motion where limitation of motion is present.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the shoulder, inquiry into the DeLuca factors is moot.  Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

To be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The facts in this case are different from Correia because the Veteran's disability is not rated on range of motion, because the only way for a higher rating to be assigned is if he has ankylosis, which as noted above, is immobility of a joint.  Therefore, an examination with range of motion requirements is not necessary.  

The Board has considered the Veteran's reported history of symptoms for his service-connected chronic tendinosis of the right shoulder.  It is acknowledged that he is competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran in this case is not competent to identify specific levels of this service-connected musculoskeletal disability according to the appropriate Diagnostic Codes and relevant rating criteria, as this would require inquiry into internal processes, anatomical relationships, and physiological functioning.  The Veteran in this case has not been shown by the evidence of record to possess the training or skills needed to accomplish this.  In this case, such competent evidence concerning the nature and extent of the Veteran's chronic tendinosis of the right shoulder has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reports.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered other potentially applicable Diagnostic Codes.  See Schafrath, 1 Vet. App. at 589.  In this case, the evidence does not reflect that there are any other musculoskeletal disorders of the shoulder that the Veteran's chronic tendinosis of the right shoulder is more properly rated under another Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5200.  Accordingly, an increased evaluation under alternate Diagnostic Codes is not warranted.

On an individual disability basis, the Board finds that the record does not show that the Veteran's individual disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation of 40 percent for chronic tendinosis of the right shoulder with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5200.  Throughout the course of the appeal, the Veteran's medical history includes pain, weakness, giving way, stiffness, decreased speed of joint motion, and tenderness.  Moreover, the Veteran has demonstrated difficulty lifting overhead, pushing, and pulling, as noted by the December 2010 and June 2016 VA examiners and January 2013 statements from the Veteran's family members.  The factors set forth in DeLuca are considered as part of the Veteran's currently-assigned schedular rating.  38 C.F.R. §§ 4.40, 4.45.

Since the rating criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no remand for referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's chronic tendinosis of the right shoulder that would render the current schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for remand for referral for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

The Board has considered the possibility of staged ratings and finds that the schedular rating for the disability on appeal has been in effect for the entire period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Finally, a total disability rating based on individual unemployability (TDIU) has not been raised or warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disability on appeal renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a higher rating for chronic tendinosis of the right shoulder.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as DJD and arthritis, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted on a secondary basis where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Review of the evidentiary record shows the Veteran has current a diagnosis of bilateral knee disorder during the appeal period.  As noted in the record, the Veteran has been diagnosed with DJD of the knees in a March 2011 VA joints examination.  As a result, the Board finds the element of a current disability for has been met in this case. 

Next, neither the Veteran nor review of the available service treatment records indicate an occurrence or diagnosis of a knee disorder during active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  Review of the Veteran's service treatment records show that evaluation at the time of entrance and separation did not reveal any lower extremity abnormality.  On his enlistment examination report dated in October 1963 and his discharge examination report dated in November 1966, his lower extremity evaluation was recorded as normal.  Review of service treatment records therein are silent for, nor does the Veteran assert, any complaints or treatment for either knee during his period of active service.  In fact, the Veteran denied to the March 2011 VA examiner for having any injury in the military that relates to knee pain.  He noted his knee pain started after he underwent a cervical fusion in May 2000.

As a result, the Board finds the element of an in-service occurrence has not been met, and service connection for bilateral knee disorder is not warranted on a direct basis in this case.

As noted above and in the December 2010 VA Form 21-4138, the Veteran asserted his bilateral knee disorder is due to his nonservice-connected residuals of neck injury.  While the issue of entitlement to service connection for residuals of neck injury is remanded for additional evidentiary development, as discussed below, the Board finds that these claims are not intertwined.  The only evidence of a possible connection between the Veteran's bilateral knee disorder and residuals of neck injury is the Veteran's own conclusory statement, which does not provide competent evidence sufficient to trigger VA's obligation to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

Pursuant to the Veteran's December 2012 substantive appeal, VA Form 9, the Veteran asserted that "all of the conditions are directly related to [his] military service or are all the result as secondary conditions to [his] service-connected conditions."  As such, the Board considers whether the Veteran's bilateral knee disorder is secondary to his service-connected PTSD.  Review of the record does not demonstrate, nor does the Veteran contend, any competent evidence sufficient to trigger VA's obligation to obtain a medical opinion between these disorders.  Id.

With respect to his only other service-connected disability, a VA medical opinion was obtained during the course of the appeal regarding whether the Veteran's bilateral knee disorder is secondary to his service-connected chronic tendinosis of the right shoulder.  Following clinical evaluation and review of the claims file, the March 2011 VA examiner concluded the Veteran's bilateral knee condition was "less likely as not caused by or a result of his right shoulder condition."  The examiner explained, in part, that the Veteran's "right shoulder injury is totally separate from his current bilateral knee condition both from an anatomic and from a perspective of onset.  There is no medical link based on the date between the [service-connected] shoulder condition and his knees."

The Board finds that the most probative evidence of record demonstrates that the Veteran's current bilateral knee disorder is not caused or aggravated by the service-connected chronic tendinosis of the right shoulder.  While the March 2011 VA opinion did not explicitly use the term "aggravation," the Board finds this opinion adequately explained and contemplated how the bilateral knee disorder was not due to or worsened by the service-connected right shoulder disorder, as he stated that the shoulder and knee are "totally" separate.  This opinion is also probative as the examiner reviewed the claims file, accurately considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  Accordingly, this opinion is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran in this case is competent to report observable symptomatology regarding his knees, the Board finds he does have the experience, education, training, and expertise to provide an opinion regarding their etiology.  See Kahana, 24 Vet. App. 428; Layno, 6 Vet. App. at 470.  His statements do not rise to a level of competency to offer an opinion as to the etiology of his DJD of the knees.  Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was caused or aggravated by a service-connected disability nor to any occurrence during active service from October 1963 to November 1966.  As a result, service connection for a bilateral knee disorder is not warranted on a direct or secondary basis in this case.

Lastly, review of the record documents initial onset of knee symptomatology in private treatment records.  In December 2000 he reported his knees swelling.  In May 2001 he reported feeling his knees "can't carry him any more" and clinical findings revealed left knee effusion.  In June 2003 he reported weakness in the knees.  Pursuant to VA treatment, initial onset for knee symptomatology, to include pain and instability, was dated from June 2009 to October 2010; however, no diagnosis for a knee disorder was provided.  Upon clinical evaluation at the March 2011 VA examination, the initial diagnosis of a knee disorder, specifically arthritis in both knees, was provided.  

Based on a review of the pertinent evidence of record, as discussed above, the Board finds that symptoms of arthritis of the knees have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.  In fact, onset for the Veteran's current bilateral knee disorder was multiple years after separation from service in 1966.  As a result, service connection for bilateral knee disorder is not warranted under the presumptions for chronic diseases in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence for Residuals of Neck Injury

In the June 2006 VA rating decision, service connection for residuals of neck injury was denied because the evidence of record did not show his current advanced degenerative changes of the cervical spine were causally related to minor degrees of neck injury sustained during service in 1965.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the June 2006 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

At the time of the June 2006 VA rating decision, the evidence of record included service treatment records, November 2005 VA Form 21-4138 by the Veteran, private treatment records dated from May 2000 to May 2001, June 2003, and August 2005 to September 2005; and a February 2006 VA examination report.  Such evidence documented findings of degenerative changes of the cervical spine and diagnoses of spinal stenosis and cervical myelopathy by the VA examiner; an in-service football injury to the right shoulder and clavicle in October 1965; and a medical opinion (in the negative) by the February 2006 VA examiner for a nexus between the Veteran's current cervical spine diagnoses and the "minor degree of neck injury" sustained during service in 1965.

Evidence received since the June 2006 VA rating decision includes a December 2010 VA Form 21-4138 and December 2012 substantive appeal, VA Form 9.  The Veteran asserts in these documents that his residuals of neck injury are related to his service-connected chronic tendinosis of the right shoulder.  The Board finds that this assertion is new and material to the element of establishing service connection on a secondary basis, which is a new theory of entitlement not raised at the time of the June 2006 VA rating decision.  As a result, this claim is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108; 38 C.F.R. §§ 3.156(a), 3.310.


ORDER

A rating in excess of 40 percent for chronic tendinosis of the right shoulder is denied.

Service connection for bilateral knee disorder, to include as secondary to service-connected chronic tendinosis of the right shoulder or PTSD, is denied.

As new and material evidence has been received, the claim of entitlement to service connection for residuals of neck injury is reopened.


REMAND

Additional VA medical opinions are needed for the issue of entitlement to service connection for residuals of neck injury.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In February 2006 the Veteran was afforded a VA joints examination, to include evaluation of the cervical spine, and a medical opinion on a direct basis which was solely based on the absence of treatment records for the neck during service.  See Dalton v. Nicholson, No. 04-1196 (Feb. 12, 2006).  Moreover, the newly raised theory of entitlement for this claim on a secondary basis, as discussed above, has not been addressed in a VA medical opinion.  Therefore, the Board finds that medical opinions on direct and secondary bases are necessary to properly adjudicate this claim.

Next, review of the record shows the March 2011 VA examiner noted "[i]t is well documented that [the Veteran] has associated myelopathy/myelomalacia with nerve compression issues at the cervical [C] spine which causes his current residuals of his right hand [as] seen from the imagining both at the VA and also private [physicians]."  As a result, while the Board remands the issue of entitlement to service connection for residuals of neck injury, that decision may impact the issue of entitlement to service connection for paralyzed findings of the right hand.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain additional medical opinions from an appropriate clinician for the Veteran's residuals of a neck injury.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

The VA examiner should provide opinions as to the following: whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of neck injury, to include degenerative changes, spinal stenosis, and cervical myelopathy (even if since resolved), 

(a) had onset during service or caused by the in-service October 1965 injury to the right shoulder and clavicle, to include consideration of the Veteran's lay statements; 

(b) proximately due to or the result of his service-connected chronic tendinosis of the right shoulder or PTSD; or 

(c) aggravated beyond its natural progression by his service-connected chronic tendinosis of the right shoulder or PTSD.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

2.  Then, the AOJ should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


